  8:18-cr-00008-JMG-MDN Doc # 55 Filed: 01/15/21 Page 1 of 1 - Page ID # 222




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                          8:18-CR-8

vs.                                                      ORDER

HENRY TREVILLION,

                    Defendant.


      For the reasons stated in the Court's Memorandum and Order of July
30, 2020 (filing 52),


      IT IS ORDERED that the defendant's motion to reconsider (filing
      54) is denied.


      Dated this 15th day of January, 2021.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
